                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                                     4:09CR3069

     vs.
                                                                     ORDER
BENYAMIN HAWTHORNE,

                    Defendants.

        Defense counsel has moved to withdraw because the defendant is not
 eligible for relief under the First Step Act.. (Filing No. 252).


        IT IS ORDERED:

        1)     Defense counsel's motion (Filing No. 252), is granted. David Stickman
               is hereby withdrawn as counsel.

        2)     The clerk shall delete David Stickman from any future ECF
               notifications herein.


        March 14, 2019.
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
